 



Exhibit 10.2
[Series A]
FORM OF
LIBERTY GLOBAL, INC.
2005 INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
               THIS NON-QUALIFIED STOCK OPTION AGREEMENT (“Agreement”) is made
as of ___, 200___(the “Grant Date”), by and between LIBERTY GLOBAL, INC., a
Delaware corporation (the “Company”), and the individual whose name, address and
social security/payroll number appear on the signature page hereto (the
“Grantee”).
               The Company has adopted the Liberty Global, Inc. 2005 Incentive
Plan (the “Plan”), a copy of which is attached to this Agreement as Exhibit A
and by this reference made a part hereof, for the benefit of eligible employees
of, and independent contractors providing services to, the Company and its
Subsidiaries. Capitalized terms used and not otherwise defined herein will have
the meaning given thereto in the Plan.
               Pursuant to the Plan, the Compensation Committee (the
“Committee”) appointed by the Board pursuant to Section 3.1 of the Plan to
administer the Plan has determined that it would be in the interest of the
Company and its stockholders to award an option to Grantee, subject to the
conditions and restrictions set forth herein and in the Plan, in order to
provide the Grantee additional remuneration for services rendered, to encourage
the Grantee to continue to provide services to the Company or its Subsidiaries
and to increase the Grantee’s personal interest in the continued success and
progress of the Company.
               The Company and the Grantee therefore agree as follows:
               1. Definitions. The following terms, when used in this Agreement,
have the following meanings:
               “Business Day” means any day other than Saturday, Sunday or a day
on which banking institutions in Denver, Colorado, are required or authorized to
be closed.
               “Cause” has the meaning specified for “cause” in Section 11.2(b)
of the Plan.
               “Close of Business” means, on any day, 5:00 p.m., Denver,
Colorado time.
               “Code” means the Internal Revenue Code of 1986, as it may be
amended from time to time.
               “Committee” has the meaning specified in the recitals to this
Agreement.
               “Company” has the meaning specified in the preamble to this
Agreement.

 



--------------------------------------------------------------------------------



 



               “Direct Registration System” means the book-entry registration
system maintained by the Company’s stock transfer agent, pursuant to which
shares of LBTYA are held in non-certificated form for the benefit of the
registered holder thereof.
               “Exercise Price” means $  per LBTYA share.
               “Grant Date” has the meaning specified in the preamble to this
Agreement.
               “Grantee” has the meaning specified in the preamble to this
Agreement.
               “LBTYA” means the Series A common stock, par value $.01 per
share, of the Company.
               “Option” has the meaning specified in Section 2 of this
Agreement.
               “Option Shares” has the meaning specified in Section 2 of this
Agreement.
               “Plan” has the meaning specified in the recitals of this
Agreement.
               “Required Withholding Amount” has the meaning specified in
Section 5 of this Agreement.

[“Special Termination Period” has the meaning specified in Section 7(d) of this
Agreement.]
               “Term” has the meaning specified in Section 2 of this Agreement.
               “Termination of Service” means the Grantee’s provision of
services to the Company and its Subsidiaries as an officer, employee or
independent contractor, terminates for any reason.
               “Year of Continuous Service” has the meaning specified in Section
7(d) of this Agreement.
               2. Grant of Options. Subject to the terms and conditions herein,
pursuant to the Plan, the Company grants to the Grantee an option (the “Option”)
to purchase from the Company the number of shares of LBTYA set forth on the
signature page hereto (the “Option Shares”) at a purchase price per LBTYA share
equal to the Exercise Price. The Option granted herein is a “Nonqualified Stock
Option”. The Option, to the extent it has become exercisable in accordance with
Section 3, will be exercisable in whole at any time or in part from time to time
during the period commencing on the Grant Date and expiring at the Close of
Business on ___, 20___(the “Term”), subject to earlier termination as provided
in Section 7. The Exercise Price and number of Option Shares are subject to
adjustment pursuant to Section 10. No fractional shares of LBTYA will be
issuable upon exercise of an Option, and the Grantee will receive, in lieu of
any fractional share of LBTYA that the Grantee otherwise would receive upon such
exercise, cash equal to the fraction representing such fractional share
multiplied by the Fair

2



--------------------------------------------------------------------------------



 



Market Value of one share of LBTYA as of the date on which such exercise is
considered to occur pursuant to Section 4.
               3. Conditions of Exercise. Unless otherwise determined by the
Committee in its sole discretion, the Option will be exercisable only in
accordance with the conditions stated in this Section 3.
          (a) Except as otherwise provided in Section 11.1(b) of the Plan or in
the last sentence of this Section 3(a), the Option will not be exercisable until
___, 200___and may be exercised thereafter only to the extent it has become
exercisable in accordance with the following schedule:

  i.   On and after ___, 200___, the Option shall be exercisable as to ___% of
the Option Shares;

  ii.   On each ___[, ___, ___, and ___] thereafter, the Option shall be
exercisable as to the percentage of the Option Shares as to which the Option had
previously become exercisable in accordance with this schedule plus an
additional ___% of the Option Shares; and

  iii.   On and after ___, 200___, the Option shall be exercisable as to 100% of
the Option Shares.

Notwithstanding the foregoing, (x) the Option will become exercisable in full on
the date of Termination of Service if the Termination of Service occurs by
reason of Grantee’s death or Disability, and (y) if the Termination of Service
is by the Company or a Subsidiary without Cause (as determined in the sole
discretion of the Committee) more than six months after the Grant Date, the
Option will become exercisable on the date of Termination of Service with
respect to [the percentage of the Option Shares as to which the Option otherwise
would become exercisable during the remainder of the calendar year in which the
Termination of Service occurs] [the percentage of the Option Shares as to which
the Option had previously become exercisable, plus the product of (x) one-third
(1/3) of the additional percentage of the Option Shares as to which the Option
would have become exercisable on the next following date set forth in the above
schedule, times (y) the number of full months of employment completed since the
most recent date of vesting specified in the foregoing schedule].
          (b) To the extent the Option becomes exercisable, the Option may be
exercised in whole or in part (at any time or from time to time, except as
otherwise provided herein) until expiration of the Term or earlier termination
thereof.
          (c) The Grantee acknowledges and agrees that the Committee, in its
discretion and as contemplated by Section 3.3 of the Plan, may adopt rules and
regulations from time to time after the date hereof with respect to the exercise
of the Option and that the

3



--------------------------------------------------------------------------------



 



exercise by the Grantee of the Option will be subject to the further condition
that such exercise is made in accordance with all such rules and regulations as
the Committee may determine are applicable thereto.
               4. Manner of Exercise. The Option will be considered exercised
(as to the number of Option Shares specified in the notice referred to in
Section 4(a) below) on the latest of (i) the date of exercise designated in the
written notice referred to in Section 4(a) below, (ii) if the date so designated
is not a Business Day, the first Business Day following such date or (iii) the
earliest Business Day by which the Company has received all of the following:
          (a) A properly executed written exercise notice, in the form attached
hereto as Exhibit B or such other form as the Committee may require, containing
such representations and warranties as the Committee may require and
designating, among other things, the date of exercise and the number of Option
Shares to be purchased;
          (b) Payment of the Exercise Price for each Option Share to be
purchased in any (or a combination) of the following forms:
               (i) cash,
               (ii) certified check, cashier’s check or other check acceptable
to the Company, payable to the order of the Company,
               (iii) to the extent permitted by applicable law, the delivery of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds required to pay the Exercise Price (and, if
applicable the Required Withholding Amount, as described in Section 5 below),
provided that the full amount of such payment is received by the Company,
               (iv) delivery to the Company of (A) certificates duly endorsed
for transfer to the Company representing shares of a publicly traded series of
Common Stock, (B) irrevocable instructions to the Company’s stock transfer agent
to transfer to the Company shares of a publicly traded series of Common Stock
held in the Direct Registration System for the benefit of Grantee or
(C) evidence of transfer to the Company of shares of a publicly traded series of
Common Stock held in book-entry form through The Depository Trust Company for
the benefit of Grantee (in each case, which shares will be valued for this
purpose at their Fair Market Value on the date of exercise), provided that the
shares so delivered or transferred or as to which such transfer instructions are
delivered have been held by the Grantee for more than six months or such other
period as the Committee may specify, and/or
               (v) any other form of payment contemplated by the Plan, as the
Committee may permit; and

4



--------------------------------------------------------------------------------



 



               (c) Any other documentation that the Committee may reasonably
require.
               5. Mandatory Withholding for Taxes. The Grantee acknowledges and
agrees that the Company will deduct from the shares of LBTYA otherwise
deliverable upon exercise of the Option that number of shares of LBTYA (valued
at their Fair Market Value on the date of exercise) that is equal to the amount,
if any, of all national, state and local taxes required to be withheld by the
Company upon such exercise, as determined by the Committee (the “Required
Withholding Amount”). If the Grantee elects to make payment of the Exercise
Price by delivery of irrevocable instructions to a broker to deliver promptly to
the Company the amount of sale or loan proceeds required to pay the Exercise
Price, such instructions may also include instructions to deliver the Required
Withholding Amount to the Company. In such case, the Company will notify the
broker promptly of the Committee’s determination of the Required Withholding
Amount.
               6. Payment or Delivery by the Company. As soon as practicable
after receipt of all items referred to in Section 4, and subject to the
withholding referred to in Section 5, the Company will deliver or cause to be
delivered to or at the direction of the Grantee (i) (a) a certificate
representing the number of Option Shares purchased upon exercise of the Option,
(b) a statement of holdings reflecting the number of Option Shares purchased
upon exercise of the Option and held through the Direct Registration System, or
(c) a confirmation of deposit into the designated broker’s account of the number
of Option Shares, in book-entry form, purchased upon exercise of the Option
(including, without limitation, any Option Shares deliverable following the
completion of the cashless exercise procedures described in Section 4(b)(iii)
above), and (ii) any cash payment to which the Grantee is entitled (a) in lieu
of a fractional share of LBTYA, as provided in Section 2 above, or (b) following
the requested sale of its Option Shares. Any delivery of shares of LBTYA will be
deemed effected for all purposes when (i) (a) a certificate representing or
statement of holdings reflecting such shares has been delivered personally to
the Grantee or, if delivery is by mail, when the stock transfer agent of the
Company has deposited the certificate or statement of holdings in the United
States mail, addressed to the Grantee, or (b) confirmation of deposit into the
designated broker’s account of such shares, in written or electronic format, is
first made available to Grantee, and (ii) any cash payment will be deemed
effected when a check from the Company, payable to or at the direction of the
Grantee and in the amount equal to the amount of the cash payment, has been
delivered personally to or at the direction of the Grantee or deposited in the
United States mail, addressed to the Grantee or his or her nominee.
               7. Early Termination of the Option. Unless otherwise determined
by the Committee in its sole discretion, the Option will terminate, prior to the
expiration of the Term, at the time specified below:
          (a) Subject to Section 7(b), if Termination of Service occurs other
than (i) by the Company or a Subsidiary (whether for Cause or without Cause) or
(ii) by reason of Grantee’s death or Disability, then the Option will terminate
at the Close of Business on the first Business Day following the expiration of
the 90-day period which began on the date of Termination of Service.

5



--------------------------------------------------------------------------------



 



          (b) If the Grantee dies (i) prior to Termination of Service or prior
to the expiration of a period of time following Termination of Service during
which the Option remains exercisable as provided in Section 7(a) or
Section 7(c), as applicable, the Option will terminate at the Close of Business
on the first Business Day following the expiration of the one-year period which
began on the date of the Grantee’s death, or (ii) prior to the expiration of a
period of time following Termination of Service during which the Option remains
exercisable as provided in Section 7(d), the Option will terminate at the Close
of Business on the first Business Day following the expiration of (A) the
one-year period which began on the date of the Grantee’s death or (B) the
Special Termination Period, whichever period is longer.
          (c) Subject to Section 7(b), if Termination of Service occurs by
reason of Disability, then the Option will terminate at the Close of Business on
the first Business Day following the expiration of the one-year period which
began on the date of Termination of Service.
          (d) If Termination of Service is by the Company or a Subsidiary
without Cause (as determined in the sole discretion of the Committee), the
Option will terminate at the Close of Business on the first Business Day
following the expiration of [the 90-day period which began on the date of
Termination of Service.] [the Special Termination Period. The Special
Termination Period is the period of time beginning on the date of Termination of
Service and continuing for the number of days that is equal to the sum of
(a) 90, plus (b) 180 multiplied by the Grantee’s total Years of Continuous
Service. A Year of Continuous Service means a consecutive 12-month period,
measured by the Grantee’s hire date (as reflected in the payroll records of the
Company or a Subsidiary) and the anniversaries of that date, during which the
Grantee is employed by the Company or a Subsidiary without interruption. For
purposes of determining the Grantee’s Years of Continuous Service, Grantee’s
employment with the Company’s former parent, Liberty Media Corporation (“LMC”),
and any predecessor of the Company or LMC will be included, provided that the
Grantee’s hire date with the Company or a Subsidiary occurred within 30 days
following the Grantee’s termination of employment with LMC or such predecessor.
If the Grantee was employed by a Subsidiary at the time of such Subsidiary’s
acquisition by the Company, the Grantee’s employment with the Subsidiary prior
to the acquisition date will not be included in determining the Grantee’s Years
of Continuous Service unless the Committee, in its sole discretion, determines
that such prior employment will be included. Notwithstanding the foregoing, the
business combination in which Liberty Media International, Inc. and
UnitedGlobalCom, Inc. and their respective Subsidiaries became Subsidiaries of
the Company on June 15, 2005 shall not be deemed an acquisition of any such
Subsidiary by the Company for purpose of the preceding sentence.]
          (e) If Termination of Service is by the Company or a Subsidiary for
Cause, then the Option will terminate immediately upon such Termination of
Service.

6



--------------------------------------------------------------------------------



 



          In any event in which the Option remains exercisable for a period of
time following the date of Termination of Service as provided above, the Option
may be exercised during such period of time only to the extent the same was
exercisable as provided in Section 3 above on such date of Termination of
Service. Unless the Committee otherwise determines, neither a change of the
Grantee’s employment from the Company to a Subsidiary or from a Subsidiary to
the Company or another Subsidiary, nor a change in Grantee’s status from an
independent contractor to an employee, will be a Termination of Service for
purposes of this Agreement if such change of employment or status is made at the
request or with the express consent of the Company. Unless the Committee
otherwise determines, however, any such change of employment or status that is
not made at the request or with the express consent of the Company and any
change in Grantee’s status from an employee to an independent contractor will be
a Termination of Service within the meaning of this Agreement. Notwithstanding
any period of time referenced in this Section 7 or any other provision of this
Section 7 that may be construed to the contrary, the Option will in any event
terminate upon the expiration of the Term.
               8. Nontransferability. During the Grantee’s lifetime, the Option
is not transferable (voluntarily or involuntarily) other than pursuant to a
Domestic Relations Order and, except as otherwise required pursuant to a
Domestic Relations Order, is exercisable only by the Grantee or the Grantee’s
court appointed legal representative. The Grantee may designate a beneficiary or
beneficiaries to whom the Option will pass upon the Grantee’s death and may
change such designation from time to time by filing a written designation of
beneficiary or beneficiaries with the Committee on the form annexed hereto as
Exhibit C or such other form as may be prescribed by the Committee, provided
that no such designation will be effective unless so filed prior to the death of
the Grantee. If no such designation is made or if the designated beneficiary
does not survive the Grantee’s death, the Option will pass by will or the laws
of descent and distribution. Following the Grantee’s death, the Option, if
otherwise exercisable, may be exercised by the person to whom such right passes
according to the foregoing and such person will be deemed the Grantee for
purposes of any applicable provisions of this Agreement.
               9. No Stockholder Rights. Prior to the exercise of the Option in
accordance with the terms and conditions set forth in this Agreement, the
Grantee will not be deemed for any purpose to be, or to have any of the rights
of, a stockholder of the Company with respect to any Option Shares, nor will the
existence of this Agreement affect in any way the right or power of the Company
or its stockholders to accomplish any corporate act, including, without
limitation, the acts referred to in Section 11.16 of the Plan.
               10. Adjustments. The Option will be subject to adjustment
(including, without limitation, as to the number of Option Shares and the
Exercise Price per share) in the sole discretion of the Committee and in such
manner as the Committee may deem equitable and appropriate in connection with
the occurrence of any of the events described in Section 4.2 of the Plan
following the Grant Date.
               11. Restrictions Imposed by Law. Without limiting the generality
of Section 11.8 of the Plan, the Grantee will not exercise the Option, and the
Company will not be obligated to make any cash payment or issue or cause to be
issued any shares of LBTYA, if counsel to the

7



--------------------------------------------------------------------------------



 



Company determines that such exercise, payment or issuance would violate any
applicable law or any rule or regulation of any governmental authority or any
rule or regulation of, or agreement of the Company with, any securities exchange
or association upon which shares of LBTYA are listed or quoted. The Company will
in no event be obligated to take any affirmative action in order to cause the
exercise of the Option or the resulting payment of cash or issuance of shares of
LBTYA to comply with any such law, rule, regulation or agreement.
               12. Notice. Unless the Company notifies the Grantee in writing of
a different procedure, any notice or other communication to the Company with
respect to this Agreement will be in writing and will be delivered personally or
sent by United States first class mail, postage prepaid, overnight courier,
freight prepaid or sent by facsimile and addressed as follows:
Liberty Global, Inc.
12300 Liberty Boulevard
Englewood, Colorado 80112
Attn: General Counsel
Fax:                      
Any notice or other communication to the Grantee with respect to this Agreement
will be in writing and will be delivered personally, or will be sent by United
States first class mail, postage prepaid, to the Grantee’s address as listed in
the records of the Company on the Grant Date, unless the Company has received
written notification from the Grantee of a change of address.
               13. Amendment. Notwithstanding any other provision hereof, this
Agreement may be supplemented or amended from time to time as approved by the
Committee. Without limiting the generality of the foregoing, without the consent
of the Grantee,
          (a) this Agreement may be amended or supplemented from time to time as
approved by the Committee (i) to cure any ambiguity or to correct or supplement
any provision herein which may be defective or inconsistent with any other
provision herein, or (ii) to add to the covenants and agreements of the Company
for the benefit of the Grantee or surrender any right or power reserved to or
conferred upon the Company in this Agreement, subject to any required approval
of the Company’s stockholders and, provided, in each case, that such changes or
corrections will not adversely affect the rights of the Grantee with respect to
the Award evidenced hereby, or (iii) to reform the Award made hereunder as
contemplated by Section 11.18 of the Plan, or (iv) to make such other changes as
the Company, upon advice of counsel, determines are necessary or advisable
because of the adoption or promulgation of, or change in or of the
interpretation of, any law or governmental rule or regulation, including any
applicable federal or state securities laws; and
          (b) subject to any required action by the Board or the stockholders of
the Company, the Option granted under this Agreement may be canceled by the
Company and a new Award made in substitution therefor, provided that the Award
so substituted

8



--------------------------------------------------------------------------------



 



will satisfy all of the requirements of the Plan as of the date such new Award
is made and no such action will adversely affect any Option to the extent then
exercisable.
               14. Grantee Employment. Nothing contained in this Agreement, and
no action of the Company or the Committee with respect hereto, will confer or be
construed to confer on the Grantee any right to continue in the employ or
service of the Company or any of its Subsidiaries or interfere in any way with
the right of the Company or any Subsidiary to terminate the Grantee’s employment
or service at any time, with or without cause.
               15. Nonalienation of Benefits. Except as provided in Section 8 of
this Agreement, (i) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
will be void, and (ii) no right or benefit hereunder will in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
Grantee or other person entitled to such benefits.
               16. Governing Law. This Agreement will be governed by, and
construed in accordance with, the internal laws of the State of Colorado. Each
party irrevocably submits to the general jurisdiction of the state and federal
courts located in the State of Colorado in any action to interpret or enforce
this Agreement and irrevocably waives any objection to jurisdiction that such
party may have based on inconvenience of forum.
               17. Construction. References in this Agreement to “this
Agreement” and the words “herein,” “hereof,” “hereunder” and similar terms
include all Exhibits and Schedules appended hereto. This Agreement is entered
into, and the Award evidenced hereby is granted, pursuant to the Plan and shall
be governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee thereunder. The word “include” and all
variations thereof are used in an illustrative sense and not in a limiting
sense. All decisions of the Committee upon questions regarding this Agreement
will be conclusive. Unless otherwise expressly stated herein, in the event of
any inconsistency between the terms of the Plan and this Agreement, the terms of
the Plan will control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.
               18. Duplicate Originals. The Company and the Grantee may sign any
number of copies of this Agreement. Each signed copy will be an original, but
all of them together represent the same agreement.
               19. Rules by Committee. The rights of the Grantee and the
obligations of the Company hereunder will be subject to such reasonable rules
and regulations as the Committee may adopt from time to time.
               20. Entire Agreement. This Agreement is in satisfaction of and in
lieu of all prior discussions and agreements, oral or written, between the
Company and the Grantee

9



--------------------------------------------------------------------------------



 



regarding the subject matter hereof. The Grantee and the Company hereby declare
and represent that no promise or agreement not herein expressed has been made
and that this Agreement contains the entire agreement between the parties hereto
with respect to the Award and replaces and makes null and void any prior
agreements between the Grantee and the Company regarding the Award. This
Agreement will be binding upon and inure to the benefit of the parties and their
respective heirs, successors and assigns.
               21. Grantee Acceptance. The Grantee will signify acceptance of
the terms and conditions of this Agreement by signing in the space provided at
the end hereof and returning a signed copy to the Company. If the Grantee does
not execute this Agreement by ___, 200___, the grant of the Option shall be null
and void.
[Signature Page Follows]

10



--------------------------------------------------------------------------------



 



Signature Page to Non-Qualified Stock Option Agreement
dated as of ________, 200__ between Liberty Global, Inc., and Grantee

                  LIBERTY GLOBAL, INC.
 
           

  By:                  

  Name:                  

  Title:                  
 
                ACCEPTED:
 
                 

  Grantee Name:                

  Address:                

  City/State/Country:                
 
                Social Security Number:    

       

Grant No. ___________________________
Number of shares of LBTYA as to which Option is granted
___________________________________

11



--------------------------------------------------------------------------------



 



Exhibit A
to
Non-Qualified Stock Option Agreement
dated as of _______, 200__ between Liberty Global, Inc. and Grantee
 
 
 
 
 

12



--------------------------------------------------------------------------------



 



Exhibit B
To
Non-Qualified Stock Option Agreement
Dated as of _________, 200__ between Liberty Global, Inc. and Grantee
NOTICE OF EXERCISE OF OPTION
UNDER LIBERTY GLOBAL, INC. 2005 INCENTIVE PLAN

         
 
  TO:   Liberty Global, Inc., Legal Department

  FROM:   ________________________________(Grantee)

  DATE:   ________________________________

     The undersigned hereby elects to exercise the following Option as to the
number of Option Shares indicated below pursuant to and subject to the
provisions of the Liberty Global, Inc. (“LGI”) 2005 Incentive Plan (the “Plan”)
and the applicable Option agreement.

                 
 
    1.     Date of grant of Option and grant number:    

               

    2.     Exercise Price of Option:    

               

    3.     Number of Option Shares being purchased:    

               

    4.     Country of Employment:    

               

    5.     Employer Company:    

                      6.     Check applicable payment instructions below for
payment of the Exercise Price and any required withholding amount:

          ___Check is enclosed in the amount of US $___                 _____
Enclosed are irrevocable instructions to a broker to deliver to LGI promptly the
amounts of the proceeds of the sale of all or a portion of the Option Shares or
of a loan from the broker to you required to pay the Exercise Price and any
Required Withholding Amount.

          ________Other: _____________________________________________          
7.     You instruct LGI to send the LBTYA shares to the following account or
address:
 
                             
 
                             

     I understand that the above-described Option will be considered exercised
as to the number of Option Shares indicated above upon receipt of this Notice of
Exercise by LGI. I also understand that LGI or a Subsidiary will withhold any
amounts required by law for the payment of applicable taxes with respect to my
exercise of this Option or any amounts owing to LGI or a Subsidiary.

               

 
[Signature of Grantee]          

 
Address          

 
City/State/Zip          

 
Country          

 
E-mail address    

13



--------------------------------------------------------------------------------



 



Exhibit C
to
Non-Qualified Stock Option Agreement
dated as of ________, 200__ between Liberty Global, Inc. and Grantee
Designation of Beneficiary

         
     I,
      (the “Grantee”), hereby declare

       

         
that upon my death
      (the “Beneficiary”) of

       

             Name    

                     

            ,                
Street Address
  City   State   Zip Code        

         
who is my
      , will be entitled to the

       

  Relationship to Grantee    

Option and all other rights accorded the Grantee by the above-referenced grant
agreement (the “Agreement”).
          It is understood that this Designation of Beneficiary is made pursuant
to the Agreement and is subject to the conditions stated herein, including the
Beneficiary’s survival of the Grantee’s death. If any such condition is not
satisfied, such rights will devolve according to the Grantee’s will or the laws
of descent and distribution.
          It is further understood that all prior designations of beneficiary
under the Agreement are hereby revoked and that this Designation of Beneficiary
may only be revoked in writing, signed by the Grantee, and filed with the
Company prior to the Grantee’s death.

     
 
   
 
   
Date
  Grantee

14